 In the Matter of CuRTIS COMPANIES, INC.andUNITEDBROTHERHOODOF CARPENTERS & JOINERS OF AMERICA, LOCAL UNION #672,AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-2099.-Decided Febwuary 28, 1914Jurisdiction:millwork articles manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Guy Farmer,for the Board.Mr. R. S. Whitley,Clinton, Iowa, for the respondent.Mr. Walter M. Allen,of Clinton, Iowa, ndMr. Thomas J. Kirk-wood,of Dubuque, Iowa, for the United.Mr.. E. Houser'andMr. Oscar Nyquist,both of Clinton, Iowa, forindustrial- Democracy.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by the United Brother-hood of Carpenters and Joiners of America, Local Union #672,affiliated with the American Federation of Labor, herein called theUnited, the National Labor Relations Board, herein called the Board,by the Regional Director for the Eighteenth Region (Minneapolis,Minnesota), issued its complaint dated January 28, 1942, againstCurtis Companies, Inc., Clinton, Iowa, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, amended charge and notice of hearing were dulyserved upon the respondent, the United, and Industrial Democracy,a labor organization alleged in the complaint to-be dominated by therespondent.39 N L R B., No. 60,337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the unfair labor practices, the complaint alleged thatthe respondent, since July 5, 1935, by its officers and agents, in variousways dominated, contributed to the support of, and interfered withthe administration of Industrial Democracy, thereby interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.-On February 5, 1942, prior to the scheduled hearing in the case, therespondent, the United, Industrial Democracy, and counsel for theBoard entered into a stipulation in settlement of the case.The Stipu-lation provides as follows :IT IS HEREBY STIPULATED AND AGREED, by and between the CurtisCompanies, Inc., a corporation, herein called the respondent;United Brotherhood of Carpenters & Joiners of America, LocalUnion#672,affiliated with the American Federation of Labor,herein called theUnited; Industrial Democracy; and GuyFarmer, Regional Attorney for the National Labor RelationsBoard, Eighteenth Region (Minneapolis, Minnesota), that:I.Upon Amended Charges duly filed by the United, the NationalLabor Relations Board, by its Regional Director for theEighteenth Region, herein called the Regional Director, issued itsComplaint and Notice of Hearing thereon, dated January 28,1942, against the respondent, alleging that the respondent hadengaged in, and was engaging in, unfair labor practices affectingcommerce within the meaning of Section 8, subdivisions (1) and(2), and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the Complaint, Amended Charge, and Notice of Hearingwere duly served upon the respondent, the United and IndustrialDemocracy; and a hearing upon the allegations set forth in saidComplaint was scheduled to begin on February 12, 1942, inClinton, Iowa._II.The parties hereto enter into this Stipulation pursuant to adesire to amicably adjust the issues which have arisen and topromote good will and harmonious relationships between man-agement and employees, it being expressly understood that theentering by the respondent into this Stipulation shall not be con-sidered as an admission that the respondent has committed theunfair labor practices alleged in the Complaint. CURTIS COMPANIES, INC.III.339All the parties hereto waive the right to a hearing, to thetaking of testimony or the, submission of evidence, to the makingof findings of fact or conclusions of law by the National LaborRelations Board, and to any further proceedings preliminary tothe issuance of an order herein under the National Labor Rela-tions Act or the Rules and Regulations of the National LaborRelations Board.IV.The Amended Charge, Complaint, Notice of Hearing, Affidavitas to Service, and this Stipulation shall constitute the entirerecord in this proceeding and shall be made a part of the recordherein by filing same with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.V.The respondent is, and has been at all times material herein,a corporation organized under and existing -by virtue of the laws,of the State of Iowa, with its principal office at Clinton, Iowa.In the course and conduct of its business, the respondent ownsand operates a plant .in Clinton, Iowa, herein called ' the ClintonDivision, and the respondent is now and has been at all timesherein mentioned, engaged at the Clinton Division in the, manu-facture, sale, and distribution of millwork articles, includingwindow frames and sashes, doors, cabinets, staircases, screendoors, and interior trim. In the operation of the Clinton Divi-sion, the respondent purchases raw materials consisting prin-cipally of lumber, glass, glue, putty, hardware, and othermaterials.During the year 1941, the respondent purchased foritsClinton Division such raw materials valued at more than$1,000,000, all of which raw materials were purchased in Statesother than the State of Iowa and shipped in interstate commerceto the Clinton Division from outside the State of Iowa.Duringthe same period, the respondent sold from its Clinton Divisionfinished products valued at more than $1,000,000, approximately95 per cent of which finished products were sold and deliveredto concerns, including branch plants of the respondent, in Statesother than the State of Iowa, said products being shipped ininterstate commerce from the Clinton Division to points in Statesother than the State-of Iowa.-For the purpose of this proceeding, and not otherwise, therespondent admits that its operations affect commerce withinthe meaning of the National Labor Relations Act. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDVI.The United is a labor organization within the meaning ofSection 2 (5) of the National Labor Relations Act.-Industrial Democracy was organized in about 1919 and in itssubsequent existence was and is a labor organization within themeaning of Section 2 (5) of the National Labor Relations Act.VII.The entire agreement among the parties to this proceeding iscontained within the terms of this Stipulation, and there is noagreement of any kind which varies, alters,-or adds to the termsof this Stipulation.VIII.It is further stipulated and agreed that, upon this Stipulationand upon the record as defined herein, if and when this Stipula-tion is approved by the Board, and without further notice orproceedings herein, the Board may enter an order providing asfollows :1.The respondent; Curtis Companies, Inc., its officers, agents,successors and assigns, in its operation of its Clinton Division,shall not:'(a)Dominate or interfere with the administration of Indus-trialDemocracy, or with the formation and administration ofany labor organization of its employees, and shall not contributefinancial or other support to Industrial Democracy or to anyother labor organization of its employees ;(b)Recognize Industrial Democracy as the representative ofany of 'its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, rates of pay,hoursofemployment, or other terms or conditions ofemployment;(c)In any other manner interfere with, restrain, or coerceits employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection, as guaranteed inSection 7 of the Act.-2.The respondent, Curtis Companies, Inc., its officers, agents,successors and assigns, in its operation of its Clinton Division,shall take the following affirmative action to effectuate the poli-cies of the Act :-(a)Withdraw all recognition from Industrial Democracy asthe- representative of any of its employees for the purpose of - CURTIS COMPANIES, INC.341dealing with the respondent concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other termsor conditions of employment, and completely disestablish In-dustrial Democracy as such representative;(b)Post immediately in conspicuous places throughout itsClinton Division and maintain for a period of at least sixty (60)consecutive days from the date of posting notices identical withthe form of the notice set forth in Appendix A,-attached heretoand made a part hereof.'(c)Notify the Regional Director for the Eighteenth Regionin writing within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith.Ix.IT IS FURTHER STIPULATED AND AGREED that upon applicationof the National Labor Relations Board the appropriate UnitedStates Circuit Court of Appeals shall enter a decree enforcingthe Order hereinabove agreed to in the form and terms herein-above set forth, and the parties hereto hereby expressly waive anyright to contest the entry of said decree or to receive furthernotice of the application for or entry of said decree, providedthat a copy of said decree shall be served upon the respondentafter its entry.-X.This Stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon notice to the parties of the granting of such approval.On February 16, 1942, the Board issued an order approving theabove stipulation, making it a part of the record, and pursuant toArticle 11, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entering a decision and order pursuantto the provisions of the stipulation-.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCurtis Companies, Inc., an Iowa corporation, has its principaloffice at Clinton, Iowa, and a, plant in Clinton, Iowa, herein calledthe Clinton Division. It is engaged at the Clinton Division, the1The notice is set forth as Appendix"A" to this Decision and Order.-t 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly phase of its operations involved in this proceeding, in the manu-facture, sale, and distribution of millwork articles.During the year1941, the respondent purchased for its Clinton Division raw mate-rials including lumber, glass, glue, putty, and hardware, valued atmore than $1,000,000, all of which raw materials were purchased inStates other than the State of Iowa and shipped in interstate coin-merce to the Clinton Division from outside the State of Iowa.During the same period, it sold from its Clinton Division more than$1,000,000 worth of finished products, approximately 95 percent ofwhich were shipped outside the State of Iowa.The respondent admits that its operations affect commerce withinthemeaning of the Act.We find that the above-described opera-tions of the respondent constitute a continuous flow of trade, traffic,and commerce among the several States.ORDERkUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that:1.The respondent, Curtis Companies, Inc., its officers, agents,successors, and assigns, in its operation of its Clinton Division, shallnot:(a)Dominate or interfere with the administration of IndustrialDemocracy, or with the formation and administration of any labororganization of its employees, and shall not contribute financial orother support to Industrial Democracy or to any other labor or-ganization of its employees;(b)Recognize Industrial Democracy as the representative of anyof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, rates of pay, hours of employ-ment, or other terms or conditions of employment ;(c)In any other manner interfere with, restrain, or coerce itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed by Section 7 of the National LaborRelations Act.2.The respondent, Curtis Companies, Inc., its officers, agents,successors and assigns, in its operation of its Clinton Division, shalltake the following affirmative action to effectuate the policies of theAct :- CURTIS COMPANIES, INC.343(a)Withdraw all recognition from Industrial Democracy- as therepresentative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, rates ofpay, wages, hours of employment, or other-terms or conditions ofemployment, and completely disestablish Industrial Democracy assuch representative;(b) Post immediately in conspicuous' places throughout its ClintonDivision and maintain for a period of at least sixty (60) consecutivedays from the date of posting notices identical with the form of thenotice set forth in Appendix A;(c)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE1.Curtis Companies, Inc., hereby withdraws all recognition fromIndustrial Democracy as the representative of any of its employeesat its Clinton Division, for the purpose of dealing with said Com-pany concerning grievances, labor disputes,, rates of pay, wages,hours of employment, and any other terms or conditions of em-ployment, and disestablishes Industrial Democracy as such repre,sentative.2.Curtis Companies, Inc., at its Clinton Division, will not domi-nate or interfere with the administration of Industrial Democracyorwith the formation or administration of any other labor or-ganization of its employees and will not contribute financial or othersupport to Industrial Democracy or to any other labor organizationof its employees.3.Curtis Companies, Inc., at its Clinton Division, will not in anyother manner interfere with, restrain, or coerce its employees, in theexercise of their right to form, join, or assist the United Brotherhoodof Carpenters & Joiners of America or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as provided in Section7 of the National Labor Relations Act.CURTIS COMPANIES, INC.By ------------------------------